        Case 1:19-cv-00373-AWI-SAB Document 85 Filed 04/17/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                 )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER GRANTING PLAINTIFF’S MOTION
13          v.                                          TO AMEND THE COMPLAINT, AND
                                                    )   DIRECTING CLERK OF COURT TO FILE THE
14                                                  )   FIRST AMENDED COMPLAINT, LODGED ON
     CLARK, et.al.,
                                                    )   MARCH 26, 2020
15                 Defendants.                      )
                                                    )   (ECF Nos. 80, 81)
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion to amend the complaint, along with a copy of
21   the proposed amended complaint, filed March 26, 2020, respectively. (ECF Nos. 80, 81.) Defendants
22   have not filed an opposition and the time to do has now expired. Local Rule 230(l).
23          Rule 15 of the Federal Rules of Civil Procedure provides that “[t]he court should freely give
24   leave” to amend a pleading “when justice so requires.” Fed R. Civ. P. 15(a)(2). The Ninth Circuit has
25   instructed that the policy favoring amendments “is to be applied with extreme liberality.” Morongo
26   Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). “In the absence of any
27   apparent or declared reason—such as undue delay, bad faith or dilatory motive on the part of the
28   movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to
                                                        1
        Case 1:19-cv-00373-AWI-SAB Document 85 Filed 04/17/20 Page 2 of 2



1    the opposing party by virtue of allowance of the amendment, futility of amendment, etc.—the leave

2    sought should, as the rules require, be ‘freely given.’ ” Foman v. Davis, 371 U.S. 178, 182 (1962).

3             Here, Plaintiff seeks to amend the complaint solely to add a request for damages. (ECF No.

4    80.) The Court finds that justice would be served by permitting Plaintiff to amend his complaint to

5    add a demand for relief of damages. Accordingly, in the absence of any undue prejudice to

6    Defendants, as evidenced by their lack of opposition to the motion, Plaintiff’s motion to amend and

7    file a first amended complaint shall be granted.

8             Based on the foregoing, it is HEREBY ORDERED that:

9             1.      Plaintiff’s motion to amend the complaint, filed on March 26, 2020 (ECF No. 80) is

10                    GRANTED;

11            2.      The Clerk of Court shall file the first amended complaint, lodged on March 26, 2020

12                    (ECF No. 81); and

13            3.      Within ten (10) days from the date of service of this order, Defendants may file an

14                    amended answer, if so desired.

15
16   IT IS SO ORDERED.

17   Dated:        April 17, 2020
18                                                       UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                          2
